              Case 7:19-cv-11285-KMK Document 98 Filed 07/09/21 Page 1 of 3




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                              DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-8651

                                                  July 9, 2021

    By ECF
    Hon. Kenneth M. Karas
    United States District Court
    Southern District of New York
    300 Quarropas Street, Chambers 533
    White Plains, N.Y. 10601

            Re:    Building and Realty Inst. of Westchester and Putnam Counties, Inc. v. State of N.Y.
                   [“BRI”], No. 19 Civ. 11285 (KMK)

    Dear Judge Karas:

            This Office represents the State of New York, the New York State Division of Housing
    and Community Renewal (“DHCR”), and DHCR Commissioner RuthAnne Visnauskas
    (collectively, “Defendants”) in this action. We write in response to Plaintiffs’ letter dated July 7,
    2021 (ECF No. 97) regarding the Supreme Court’s decision in Cedar Point Nursery v. Hassid,
    141 S. Ct. 2063, 2021 WL 2557070 (June 23, 2021). Plaintiffs note that the Cedar Point opinion
    was submitted to Your Honor by counsel for the plaintiffs in the related action, G-Max
    Management, Inc. v. State of New York [“G-Max”], No. 20 Civ. 634 (KMK) (ECF Nos. 104,
    104-1).

           Defendants respectfully submit that Cedar Point has no bearing on their pending motion
    to dismiss this action for substantially the reasons set forth by the intervenors and defendants in
    G-Max. See G-Max, Letters dated June 29, 2021 (ECF No. 105) and July 2, 2021 (ECF No. 106).

            Cedar Point is easily distinguishable from the current challenge to New York State’s
    system of rent regulation. Cedar Point involved a California regulation that granted labor
    organizations a “right to take access” to agricultural employers’ property three hours a day, 120
    days a year, for the purpose of union organizing. Cedar Point, 2021 WL 2557070 at *1. The
    labor organizers in Cedar Point were strangers, who had no contractual relationship with the
    property owners, much less a leasehold interest in the property. The Supreme Court held that this
    imposition on the owners’ “right to exclude” was tantamount to an uncompensated easement and
    a per se physical taking. Id. at *7-8, 13.

           Unlike the farms in Cedar Point, the properties at issue in this case are residential
    apartment buildings, designed and operated as housing for tenants and their families. The



                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
          Case 7:19-cv-11285-KMK Document 98 Filed 07/09/21 Page 2 of 3
Hon. Kenneth M. Karas                                                Page 2 of 3
July 9, 2021


occupants are neither strangers nor invaders, but lawful residents pursuant to the landlord-tenant
relationship and background principles of New York State law. Thus, Cedar Point is inapposite
for the same reason that an unbroken series of Supreme Court and Second Circuit precedents
hold that challenges to rent stabilization laws are not properly analyzed under the rubric of
physical takings. See Mem. of Law in Supp. of Defs.’ Mot. to Dismiss the Compl. at 12-19, June
19, 2020 (ECF No. 61). Indeed, Defendants have previously cited the three recent district court
decisions upholding the precise statute that Plaintiffs challenge here. See Letters dated Oct. 27,
2020 (ECF No. 90) and March 22, 2021 (ECF No. 95). Those cases uniformly hold that New
York’s rent stabilization laws merely regulate the landlord-tenant relationship, and do not effect a
physical taking. See 335-7 LLC v. City of N.Y., No. 20 Civ. 1053 (ER), 2021 WL 860153
(S.D.N.Y. Mar. 8, 2021); Cmty. Hous. Improvement Program v. City of N.Y., 492 F. Supp. 3d 33
(E.D.N.Y. 2020) (also dismissing the physical takings claims asserted in 74 Pinehurst LLC v.
State of N.Y., No. 19 Civ. 6447 (EK) (RLM)).

       Moreover, Plaintiffs’ July 7 letter appears to misconstrue Cedar Point and misapply other
longstanding Supreme Court precedents.

        First, Plaintiffs describe Cedar Point as one in “a long line of cases discussing ‘physical
takings,’ ‘regulatory takings,’ and the lack of due process.” ECF No. 97, at 1. To the contrary, the
Supreme Court expressly refused to analyze the alleged impairment of property rights in Cedar
Point as a regulatory taking, and its opinion did not mention due process at all. Thus, the BRI
Plaintiffs cannot invoke Cedar Point in support of their regulatory takings and due process
claims. And while Cedar Point certainly discussed physical takings, the Supreme Court’s
holding on that point has no application to the facts of this case, for the reasons set forth above.

        Second, Plaintiffs claim “the Supreme Court has repeatedly held [that] a physical taking
does not require physical occupation.” ECF No. 97, at 2. Plaintiffs do not cite Cedar Point or any
other authority in support of that contention. Contrary to Plaintiffs’ assertion, the Supreme Court
has expressly distinguished physical takings – which necessarily entail a physical occupation of
property – from measures that merely regulate the use of property. See, e.g., Tahoe-Sierra Pres.
Council, Inc. v. Tahoe Reg’l Plan. Agency, 535 U.S. 302, 325, n. 18 (2002) (discussing Loretto v.
Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982)). Significantly, in finding that
the compelled placement of cable television equipment on an apartment building was a physical
taking, Loretto expressly rejected the argument that its holding “would affect landlord-tenant
laws.” Id. As the Supreme Court noted in Tahoe-Sierra: “So long as these regulations do not
require the landlord to suffer the physical occupation of a portion of his building by a third party,
they will be analyzed under the multifactor inquiry generally applicable to nonpossessory
governmental activity” – i.e., as a potential regulatory taking, not as a physical taking. Id.

        Third, Plaintiffs’ reliance on the Supreme Court’s leading case on regulatory takings is
misplaced. See ECF No. 97, at 2 (citing Penn Cent. Transp. Co. v. New York City, 438 U.S. 104
(1978)). Plaintiffs cite Penn Central for the propositions that “there is no ‘set formula’ which is
used to trigger compensation for economic injury,” and that interference with reasonable
investment-backed expectations is a relevant consideration. Id. Here, Defendants have
demonstrated that applying the factors set forth in Penn Central, the Complaint fails to allege a
regulatory takings claim. See Mem. of Law in Supp. of Defs.’ Mot. to Dismiss the Compl. at 23-
          Case 7:19-cv-11285-KMK Document 98 Filed 07/09/21 Page 3 of 3
Hon. Kenneth M. Karas                                                Page 3 of 3
July 9, 2021


25, June 19, 2020 (ECF No. 61). That question is fully briefed, and Cedar Point – a decision
relating solely to physical takings – has no effect on the Penn Central analysis.

       In sum, Cedar Point is inapposite to Defendants’ motion to dismiss this action, which
should be granted for all the reasons previously briefed.

       We appreciate the Court’s continued attention to this matter.

                                             Respectfully,

                                                    /s/

                                             Michael A. Berg
                                             Assistant Attorney General

cc: All Counsel of Record
